DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2 recites “the first engagement feature being a raceway being a raceway defined by said first portion” which is not clear.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-17 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11-17 recites the limitation "the perimeter of the first portion" in claim 11, line 4.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 11-17 recites the limitation "the perimeter of the second portion" in claim 11, lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
	It is suggested to change the above limitations to "a perimeter of the first portion" and "a perimeter of the second portion", respectively.
Claim 19 recites the limitation "the step of positioning said keyboard" in claim 19, line 1.  There is insufficient antecedent basis for this limitation in the claim.
	It is suggested to change the limitation "the step of positioning said keyboard" to "a step of positioning said keyboard"
Claim 24 recites the limitation "said angled support" in claim 24, line 1.  There is insufficient antecedent basis for this limitation in the claim.
	It is suggested to change “said angled support” to “said angled support stand”, and the dependency of claim 24 to 23 instead of 22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 and 15-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shulenberger (US 9,141,136 B2).
Regarding claim 1, Shulenberger (figures 1A, 1C and 1E) discloses a case (100) for a computing device (120), the case comprising: a first portion (103) that is configured to engage with the computing device, thereby moving the computing device to an engaged configuration; and a second portion (101) hingedly coupled to said first portion such that the case is moveable between a stowed configuration (figure 1A) and a deployed configuration (figure 1C) while the computing device is in the engaged configuration, thereby moving the computing device between a secured configuration and an unsecured configuration, respectively (column 4, lines 45-61 and column 5, lines 1-4 and 9-19).
Regarding claim 2, Shulenberger (figures 6 and 22) discloses wherein said first portion (103) includes a first engagement feature (bezel assembly 630) that is configured to engage with the computing device, the first engagement feature being a raceway (inner bezel assembly 610) being a raceway defined by said first portion, the raceway being configured to facilitate sliding the computing device in and out of engagement with said first portion when the case is in the deployed configuration, wherein said first engagement feature generates a friction interface between said first portion and the computing device (column 6, line 33 – column 7, line 27; and column 13, lines 15-30).
Regarding claim 3, Shulenberger discloses wherein said second portion is configured to prevent the case from sliding in and out of engagement with said first portion when the case is in the stowed configuration (see figure 1A; column 4, lines 55-61).
Regarding claim 4, Shulenberger discloses wherein said second portion (101) is configured to function as a support member for supporting the computing device in a desired orientation when the case is in the deployed configuration (see figures 1C-1D) (column 5, lines 1-8).
Regarding claim 5, Shulenberger discloses wherein said first portion (103) is configured to selectively engage with an auxiliary device (keyboard 110), thereby moving the computing device to a concealed configuration (see figure 1A) (column 4, lines 55-61).
Regarding claim 6, Shulenberger discloses wherein said first portion (103) includes a second engagement feature that is configured to engage with the auxiliary device (110) (see figures 1A and 1F).
Regarding claim 7, Shulenberger discloses wherein said second portion (101) is configured to function as a support member for supporting the computing device in a desired orientation when the case is in the deployed configuration (see figures 1C-1D) (column 5, lines 1-8).
Regarding claim 8, Shulenberger discloses wherein said second portion (101) is configured to facilitate movement of the auxiliary device (110) relative to the computing device (120) when the case is in the deployed configuration (figures 1C and 1D), thereby facilitating use of the auxiliary device as a support system for the computing device (column 5, lines 1-8).
Regarding claim 9, Shulenberger discloses wherein the auxiliary device includes a cover (101) extending at least partially along a back surface of the computing device, a bottom portion of the cover being configured to fold away from a bottom portion of the computing device so as to form provide a support system for the computing device, said second portion of the case being configured to rotate away from the bottom portion of the computing device so as to facilitate rotation of the bottom portion of the cover away from the bottom portion of the computing device (see figures 1C and 1D; column 5, lines 1-8). 
Regarding claim 10, Shulenberger discloses wherein said second portion (101) is hingedly coupled to said first portion (103) via a living hinge (401) (figure 1E; column 5, lines 9-19).
Regarding claim 11, Shulenberger discloses a case (100) for a computing device (120), the case comprising: a main portion, said main portion comprising a first portion (103) and a second portion (101) separated by a living hinge (401); a first perimetral wall running at least partially along the perimeter of the first portion (figure 4A); a second perimetral wall running at least partially along the perimeter of the second portion (figures 4C and 5); and a first guide surface associated with said first perimetral wall, wherein said case is movable between a stowed configuration (figure 1A) and a deployed configuration (figure 1D) (column 4, line 45 – column 5, line 8;  and column 5, line 61 – column 6, line 32).
Regarding claim 12, Shulenberger discloses a second guide surface associated with said second perimetral wall (figures 4C and 5; column 5, line 61 – column 6, line 32).
Regarding claim 13, Shulenberger discloses wherein moving said case between a stowed configuration (figure 1A) and a deployed configuration (figures 1C and 1D) includes moving said second portion (101) relative to said first portion (103) via said living hinge (401) (column 4, lines 55-61; and column 5, lines 1-8).
Regarding claim 15, Shulenberger discloses wherein said second guide surface is configured to allow an electronic device to disengage from said second portion while moving the case from a stowed to a deployed configuration (see figures 1C and 1D; column 5, lines 1-8).
Regarding claim 16, Shulenberger discloses wherein said second guide surface is configured to allow a keyboard to disengage from said second portion while moving the case from a stowed to a deployed configuration (see figures 1C and 1D; column 5, lines 1-8).
Regarding claim 17, Shulenberger discloses wherein said second guide surface is configured to restrain a cover while in a deployed configuration (see figures 1C and 1D; column 5, lines 1-8).
Regarding claim 18, Shulenberger discloses a method of deploying a case (100) for a computing device (tablet PC 120) from a stowed (figure 1A) to a deployed configuration (figure 1D), the method comprising: disengaging a keyboard (110) from a first portion (103) of the case; disengaging said keyboard from a perimetral wall of a second portion (101) of said case; disengaging an electronic device from said second portion; and displacing said second portion rotationally relative to said first portion via a living hinge (401) (column 3, lines 55-61; column 5, lines 1-8; and column 6, lines 13-32).
Regarding claim 19, Shulenberger discloses the step of positioning said keyboard to interface with a bottom of said electronic device (see figures 1C and 1D; column 5, lines 1-8).
Regarding claim 20, Shulenberger discloses wherein said displacement causes a cover (101) associated with said keyboard to rotate along said hinge while conforming to both said first portion and said second portion (figures 1C-1E; column 5, lines 1-19).
Regarding claim 21, Shulenberger discloses wherein said electronic device is positioned in an ergonomically advantageous position when the case is in the deployed configuration (see figure 1D; column 5, lines 5-8).
Regarding claim 22, Shulenberger discloses wherein the keyboard is accessible to a user to provide inputs to said electronic device when the case is in the deployed configuration (see figure 1D; column 5, lines 5-8)
Regarding claim 23, Shulenberger discloses wherein said keyboard, cover, and case provide an angled support stand for said device when the case is in the deployed configuration (see figure 1D; column 5, lines 5-8).
Regarding claim 24, Shulenberger discloses wherein said angled support is configurable between two or more viewing angles (see figures 1D and 1E; column 5, lines 5-19).

Claim(s) 1-4 and 11-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung Yong Han (KR 20-0460420 – See English Machine Translation).
Regarding claim 1, Jung Yong Han (hereinafter Han) (figures 1-5) discloses a case for a computing device (tablet PC 10) (figure 1), the case comprising: a first portion (100) that is configured to engage with the computing device, thereby moving the computing device to an engaged configuration; and a second portion (300) hingedly coupled to said first portion (through connection portion 200) such that the case is moveable between a stowed configuration (figure 3b) and a deployed configuration (figure 5) while the computing device is in the engaged configuration, thereby moving the computing device between a secured configuration and an unsecured configuration, respectively (page 3, 6th paragraph – page 7, 1st paragraph).
Regarding claim 2, Han discloses wherein said first portion (100) includes a first engagement feature that is configured to engage with the computing device, the first engagement feature being a raceway being a raceway defined by said first portion, the raceway being configured to facilitate sliding the computing device in and out of engagement with said first portion when the case is in the deployed configuration, wherein said first engagement feature generates a friction interface between said first portion and the computing device (page 3, 6th paragraph – page 4, 2nd paragraph).
Regarding claim 3, Han discloses wherein said second portion (300) is configured to prevent the case from sliding in and out of engagement with said first portion when the case is in the stowed configuration (see figure 3b)
Regarding claim 4, Han discloses wherein said second portion (300) is configured to function as a support member for supporting the computing device in a desired orientation when the case is in the deployed configuration (see figures 4 and 5).
Regarding claim 11, Han (figures 1-5) discloses a case for a computing device (table PC 10), the case comprising: a main portion, said main portion comprising a first portion (100) and a second portion (300) separated by a living hinge (connecting portion 200); a first perimetral wall running at least partially along the perimeter of the first portion; a second perimetral wall running at least partially along the perimeter of the second portion; and a first guide surface associated with said first perimetral wall, wherein said case is movable between a stowed configuration (figure 3b) and a deployed configuration (figure 5) (page 3, 6th paragraph – page 7, 1st paragraph).
Regarding claim 12, Han discloses a second guide surface associated with said second perimetral wall (page 3, 8th paragraph – page 6, 6th pargraph). 
Regarding claim 13, Han discloses wherein moving said case between a stowed configuration (figure 3b) and a deployed configuration (figures 4-5) includes moving said second portion (300) relative to said first portion (100) via said living hinge (200).
Regarding claim 14, Han discloses wherein said living hinge includes one or more trench (figure 2), wherein said trench facilitates rotational displacement of the first and second portions relative to each other around said living hinge (figures 4-5) (page 3, 6th paragraph – page 5).
Regarding claim 15, Han discloses wherein said second guide surface is configured to allow an electronic device to disengage from said second portion while moving the case from a stowed (figure 3b) to a deployed configuration (figure 5) (page 3, 6th paragraph – page 5).

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sharma et al. (US 2019/0324504).
	Regarding claim 1, Sharma et al. (figures 1 and 5) disclose a case (104 including 108 and 112 portions) for a computing device (100) (paragraphs [0033] and [0042]), the case comprising: a first portion (upper part of 112 above hinge seam 114) that is configured to engage with the computing device, thereby moving the computing device to an engaged configuration; and a second portion (lower part of 112 below hinge seam 114) hingedly coupled to said first portion such that the case is moveable between a stowed configuration (figures 4 and 5) and a deployed configuration (figure 1) while the computing device is in the engaged configuration, thereby moving the computing device between a secured configuration and an unsecured configuration, respectively (paragaphs [0044] and [0058]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ballagas et al. (US 8,766,921) disclose an apparatus including a first section having a display; and a second section movably connected to the first section; the second section forms a cover for the display; the cover has a first portion and a second portion movably connected to the first portion; the second portion is pivotably connected to the first section by the first portion; and the second portion has a keyboard thereon.
Gu (US 9,532,631) teaches a hinged cover for computer device, the cover configured to assume a closed configuration in which first and second cover portions of the cover at least partially cover a display device of the computing device and an open configuration in which the display device and input functionality usable to initiate one or more operations of the computing device are exposed.
Mori et al. (US 9,715,254) disclose a case for a tablet computing device include a first cover configured to hold the tablet computing device; the first cover can include a first attachment mechanism; the case can include a second cover include a keyboard, one or more second attachment mechanisms.
Lee et al. (US 10,372,171) teach a keyboard formed so as to be attachable to and detachable from a terminal main body and a cover formed so as to be rotatable from the one surface such that the cover covers at least a portion of an accommodation part in a closed state and exposes the accommodation part in an open state.
Zhai et al. (US 10,871,016) disclose a protective case for a tablet computer includes a first support plate, a second support plate, and a cover plate that are located in a same horizontal plane and that are sequentially arranged in a first direction, where the first support plate is hinged to the second support plate, the second support plate is rotatably connected to the cover plate, a bottom support is disposed on an edge of one end that is close to the cover plate and that is of an upper surface of the second support plate, the first support plate and the second support plate are configured to support and protect a rear surface of a tablet computer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902. The examiner can normally be reached 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645